Citation Nr: 0122974	
Decision Date: 09/20/01    Archive Date: 09/24/01

DOCKET NO.  99-13 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, and his Mother and Father


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty for training from April 
1977 to July 1977 and had additional reserve service with the 
Army National Guard until December 1982.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied the benefit sought.  
The Board notes that the Certification of Appeal dated in 
January 2000 erroneously notes the action appealed derives 
from a February 1999 rating.  Close inspection of the claims 
file reveals that an appeal was perfected vis-à-vis the same 
issue in the aforesaid December 1997 rating and that the 
earlier adverse decision is yet to be finally adjudicated.  

The case was previously before the Board in December 2000, at 
which time it was Remanded to afford the veteran a hearing 
before a Travel Section of the Board.  The requested 
development having been completed, the case is once again 
before the Board for appellate consideration of the issue on 
appeal.  


REMAND

During the pendency of the appellant's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) became effective.  This liberalizing legislation 
is applicable to the appellant's claims.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  See also recently 
published regulations at 66 Fed. Reg. 45630-32 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159), promulgated pursuant to the enabling statute.   

After examining the record, the Board concludes that further 
assistance to the veteran is required in order to comply with 
the duty to assist as mandated by 38 U.S.C. § 5103A.   

Service medical records are evidence of unique importance in 
the adjudication of VA compensation claims, and the failure 
to obtain service medical records is a breach of the duty to 
assist.  See, e.g., Hayre v. West, 188 F.3d 1327, 1334-1335 
(Fed. Cir. 1999) (VA must in certain circumstances make 
multiple attempts to obtain service medical records and 
notify the veteran of its failure to obtain them).  In this 
case only a portion of the records have been associated with 
the claims file.  The veteran claims that he was brutalized 
by drill instructors and that a number of his ribs were 
fractured.  Those service records associated with the claims 
file show that the veteran had rib complaints prior to 
service as a result of being hit in the side by a baseball.  
Moreover, despite rib complaints during service, the 
available service records are negative for any fractured ribs 
or, more pertinent to the claim on appeal, any back 
complaints whatsoever.

The veteran has asserted, inter alia, that his records may 
have been destroyed in the fire at the National Personnel 
Records Center during the 1970's.  However, the subject fire 
occurred in 1973, and, inasmuch as the veteran's service 
postdates that fire, the fire incident could not possibly 
have involved the veteran's records.  Close inspection of the 
claims file reveals that the National Personnel Records 
Center (NPRC) did not respond to several VA requests for the 
veteran's service records.  Furthermore, correspondence 
received from the Adjutant General of Ohio indicated that 
they could not identify the veteran as a member of the Ohio 
National Guard (ONG); accordingly no records were forwarded 
from that entity.  It appears that the RO provided 
supplemental information to the ONG along with a form letter 
without again formally requesting the veteran's records; no 
further response is associated with the claims file.  
Accordingly, the Board is of the opinion that an additional 
search should be undertaken.  

The veteran also indicated that he is in receipt of Social 
Security benefits.  The Board is of the additional opinion 
that such records together with any medical records relied 
upon in reaching a decision should be obtained and associated 
with the claims file.

The Board also notes that it is advanced that the veteran 
underwent spinal surgeries in 1980, 1994 and 1999.  The Board 
notes that the medical record compiled thus far reflects 
that, while the veteran underwent an excision of a pilonidal 
sinus in May 1980; no orthopedic back complaints or findings 
were recorded at that time.  The veteran is advised that if 
he underwent any other spinal procedure in 1980, he should 
provide details as to same, to include the nature of the 
procedure and where the procedure was performed.  

Notwithstanding, the earliest record otherwise reflecting 
back complaints is dated in the mid 1990's.  Although some 
private medical records were sought, it is clear that the 
entire range of such records have not been associated with 
the claims file.  For example, while the record suggests that 
the veteran underwent a laminectomy in March 1994, such 
records have not been associated with the claims file.  
Moreover, a record dated in April 1999 refers to a patient 
history form and Dr. B's "excellent notes"; which records, 
likewise, have not been associated with the claims file.  The 
VA's statutory duty to assist includes the obligation to 
obtain pertinent treatment records, the existence of which 
has been called to its attention.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990); Ivey v. Derwinski, 2 Vet. App. 320 
(1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992). 

The appellant is hereby notified that it is his 
responsibility to report for any examination deemed necessary 
and to cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  38 
C.F.R. §§ 3.158, 3.655 (2000).  

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:

1.  The RO should make an additional 
attempt to obtain any service medical 
records in addition to treatment records 
associated with the veteran's reported 
rib trauma during his active duty for 
training from April to July 1977 at Fort 
Knox, Kentucky.  In particular, the RO 
should contact National Personnel Records 
Center (NPRC) in St. Louis, in addition 
to the Ireland Army Hospital in Fort 
Knox, Kentucky, or any other appropriate 
repository of such records such as the 
Ohio National Guard.  A record should be 
made of the results of any such search.

2.  The RO should request that the 
veteran provide information as to the 
health care providers and medical 
facilities at which he received inpatient 
and outpatient treatment pertaining to 
low back surgical procedures in March 
1994 and April 1999 as well as any other 
medical provider who would associate his 
present low back disability to his 
military service.  

Upon receipt of the requested information 
and after obtaining any necessary 
release(s), the RO should contact the 
identified providers/facilities and 
request that all available pertinent 
clinical documentation be forwarded for 
incorporation into the record, to include 
physician's notes and patient histories.

3.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

4.  If the search for records has 
negative results, documentation to that 
effect from each of such contacted 
entities should be placed in the claim 
file.  Notification should be provided to 
the veteran that: identifies the records 
that are unable to be obtained; briefly 
explains the efforts that were made to 
obtain those records; and describes any 
further action to be taken by the VA with 
respect to the claim.   

5.  Thereafter, the claims file should be 
referred to a VA physician or appropriate 
specialist.  The examiner is requested to 
review the claims folder, including the 
service medical records.  Based on this 
review, the examiner is requested to 
offer an opinion as to whether it is as 
least as likely as not that the veteran's 
lumbar disability is etiologically 
related to, and/or has been aggravated 
by, the veteran's military service.  If 
the physician believes that an 
examination is warranted the veteran 
should be scheduled for an examination.  
The complete rationale for all opinions 
expressed must be provided.  All reports 
should be typed.

6.  After undertaking any development 
deemed appropriate in addition to that 
specified above as well as any additional 
development warranted pursuant to the 
Veterans Claims Assistance Act of 2000, 
the RO should review the expanded record.  
In particular, the RO should review the 
requested examination reports and 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.

Thereafter, the RO should readjudicate 
the issue of entitlement to service 
connection for a low back disability.  If 
the determination remains adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case and an opportunity to respond 
thereto.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, if in order.  

The Board intimates no opinion, either favorable or 
unfavorable, as to the ultimate disposition of this case.  No 
action is required of the veteran until notified by the RO.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The Board expresses its gratitude in advance to the RO for 
its assistance in completing the above development, and we 
trust that it will attend to this development in an 
expeditious manner. 



		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




